DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 04/04/2022 has been entered.  Claims 1 and 3-20 are pending.  Claims 22-23 have been added.

Claim Objections
Claims 3-20 and 22-23 are objected to because of the following informalities:  for each of claims 3-20 and 22-23, “A composition” should be replaced with “The composition”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 3-22 are rejected under 35 U.S.C. 103 as being unpatentable over Wells (US 8,349,300 B2).
	Regarding claims 1, 3-7 and 22, Wells discloses a personal care composition comprising water (a carrier liquid); a second cationic polymer which forms a lyotropic liquid crystal coacervate (a first complex); a first cationic polymer wherein said first cationic polymer forms an isotropic coacervate (second complex); an anionic detersive surfactant (first and second anionic surfactant which complexes with the first and second cationic polymers) (C2/L19-32).  Wells discloses dispersed conditioning agent particles are added to the matrix (C2/L55-60) and the isotropic coacervate phases provide an additional emulsified phase in the composition (C5/L49-57).  Therefore the mixture is a colloid or suspension.  The cationic monomer of the second cationic polymer includes 4-vinylpyridine (C9/L55-67).  The cationic monomers comprise quaternary ammonium group of formula –NR3+, wherein R, which is identical or different, represents an alkyl group comprising 1 to 10 carbon atoms (alkyl-quarternized 4-vinyl pyridine) (C10/L1-10).  The second cationic polymer may also include nonionic monomer, such as polyethoxylated methacrylic acid ((poly)(ethylene glycol) methacrylate) (C11/L8-17).  The composition may also comprise anti-microbial actives (C1//L36-47).  Although Wells does not explicitly disclose the first complex is an antimicrobial compound, it would be expected the polymer is antimicrobial.   “Products of identical chemical composition cannot have mutually exclusive properties.”  A chemical composition and its properties are inseparable.  Therefore, it the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  In re Spada, 911 F. 2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to choose polyethoxylated methacrylic acid as the nonionic monomer as functional equivalent of nonionic monomers.  	 
Regarding claims 8-20, Wells discloses the anionic surfactants include ammonium lauryl sulfate, ammonium laureth sulfate, sodium dodecyl benzene sulfonate, sodium tridecyl benzene sulfonate, among others (C4/L1-18).
Regarding claim 21, the transitional phrase is being construed as “comprising” and does not exclude other monomeric units.  However, Wells discloses the second cationic polymer may only include the cationic moiety and nonionic monomer (C9/L10-45).

Response to Arguments
Applicant's arguments filed 04/04/2022 have been fully considered but they are not persuasive.  The following comment(s) apply:
A) The declaration under 37 CFR 1.132 filed 04/04/2022 is insufficient to overcome the rejection of claims 1 and 3-20 based upon Wells (US 8,349,300 B2) as applied under 35 USC 103 as set forth in the last Office action because:   Applicant’s argument that Wells did not specifically mention any copolymer that are useful or preferred when practicing Well’s invention (page 2) is not persuasive.  The 4-vinylpyridine is from a short list of cationic monomers.  polyethoxylated (meth)acrylic acid is from a short list of nonionic monomers.  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  See MPEP § 2123.  Additionally, using all the monomers for the cationic polymer still reads on the claimed composition.  
Applicant’s argument that Wells does not discuss whether Wells’ nonionic monomer is hydrophilic or hydrophobic (page 5) is not persuasive.  Since both hydrophilic and hydrophobic monomers are disclosed as preferred nonionic monomers.  Furthermore, Wells discloses the second cationic polymer may be water-soluble (C9/L6-45).  The hydrophilic monomer of polyethoxylated (meth)acrylic is easily envisaged.   
Applicant’s argument that there are 100 unique terpolymers (page 6) is not persuasive. If such a prior art species or subgenus is structurally similar to that claimed, its disclosure may provide a reason for one of ordinary skill in the art to choose the claimed species or subgenus from the genus, based on the reasonable expectation that structurally similar species usually have similar properties. See, e.g., Dillon, 919 F.2d at 693, 696, 16 USPQ2d at 1901, 1904. See also Deuel, 51 F.3d at 1558, 34 USPQ2d at 1214 ("Structural relationships may provide the requisite motivation or suggestion to modify known compounds to obtain new compounds.) See MPEP § 2144.08 (c).
Furthermore, similar properties would expected since the original specification discloses the polymers includes both random and block copolymers and the hydrophilic monomer also includes 2-hydroxyethyl methacrylate [0031].  Per the teachings of Wells, 2-hdroxyethyl methacrylate is one of the preferred nonionic monomers (C11/L18-23).  Therefore, similar properties would be expected, absent objective evidence to the contrary.  It would be expected that substituting the nonionic monomer with polyethoxylated methacrylic acid would produce similar results.
B)  Applicant’s argument that Wells provides far too many possible combinations (page 6) is not persuasive.  See A) above.

Allowable Subject Matter
Claim 23 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the closest prior art of record, Wells does not teach or suggest the copolymer consists of the alkyl-quaternized 4-vinyl pyridine and poly(ethylene glycol) methyl ether methacrylate.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M. BUIE-HATCHER whose telephone number is (571)270-3879. The examiner can normally be reached M-F, 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE M. BUIE-HATCHER/Primary Examiner, Art Unit 1767